                                                       1    Kelly H. Dove, Esq. (Nevada Bar No. 10569)
                                                            Tanya N. Lewis, Esq. (Nevada Bar No. 8855)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            kdove@swlaw.com
                                                       5    tlewis@swlaw.com
                                                       6    Attorneys for Defendant Wells Fargo Bank, N.A.
                                                            (incorrectly sued as Wells Fargo Home Mortgage)
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                        DISTRICT OF NEVADA
                                                      10

                                                      11    STEPHANIE WOODWARD,                                   Case No.:    2:19-cv-00019-APG-CWH

                                                      12                           Plaintiff,                                 ORDER
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13    vs.                                                   JOINT MOTION TO EXTEND
                    Las Vegas, Nevada 89169




                                                                                                                  DEFENDANT WELLS FARGO BANK,
                         LAW OFFICES

                          702.784.5200




                                                      14    EQUIFAX INFORMATION SERVICES,                         N.A.’S TIME TO RESPOND TO
                               L.L.P.




                                                            LLC, EXPERIAN INFORMATION                             TRANSUNION’S MOTION TO
                                                      15    SOLUTIONS, INC.; TRANSUNION, LLC;                     DISMISS
                                                            WELLS FARGO HOME MORTGAGE,
                                                      16                                                          (FIRST REQUEST)
                                                                                   Defendants.
                                                      17

                                                      18
                                                                  Defendant Wells Fargo Bank, N.A. (incorrectly named as Wells Fargo Home
                                                      19
                                                           Mortgage)(“Wells Fargo”) and Defendant TransUnion LLC (“TransUnion”), through their
                                                      20
                                                           respective attorneys of record, jointly move to extend Wells Fargo’s deadline to respond to
                                                      21
                                                           TransUnion’s Motion to Dismiss [ECF No. 23] for twenty-one (21) days.
                                                      22
                                                                  Wells Fargo’s response to TransUnion’s Motion is currently due March 1, 2019. Wells
                                                      23
                                                           Fargo requests, and TransUnion agrees, that Wells Fargo may have an extension until March 15,
                                                      24
                                                           2019, in which to file its response. This is the first request for an extension of time to respond to
                                                      25
                                                           the Motion to Dismiss, and is not intended to cause any delay or prejudice to any party, and is not
                                                      26
                                                           filed for an improper purpose.
                                                      27

                                                      28

                                                                                                            -1-
                                                       1

                                                       2   DATED this 1st day of March 2019.     DATED this 1st day of March 2019.
                                                       3   ALVERSON TAYLOR & SANDERS                SNELL & WILMER L.L.P.
                                                       4
                                                           By: /s/ Trevor Waite                     By:    /s/ Tanya N. Lewis
                                                       5   Kurt R. Bonds                            Kelly H. Dove (NV Bar No. 10569)
                                                           Trevor Waite                             Tanya Lewis (NV Bar No. 8855)
                                                       6   6605 Grand Montecito Parkway             3883 Howard Hughes Parkway
                                                           Suite 200                                Suite 1100
                                                       7   Las Vegas, NV 89149                      Las Vegas, Nevada 89169
                                                           Efile@alversontaylor.com
                                                       8   Twaite@alversontaylor.com                Attorneys for Defendant Wells Fargo Bank, N.A.
                                                                                                    (incorrectly sued as Wells Fargo Home
                                                       9   Attorneys for Defendant                  Mortgage)
                                                           TransUnion, LLC
                                                      10
                                                           e-signature affixed with permission
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                  -2-
                                                       1                                            ORDER
                                                       2
                                                                  IT IS HEREBY ORDERED THAT Wells Fargo Bank, N.A.’s time to respond to
                                                       3
                                                           TransUnion’s Motion shall be extended to on or before March 15, 2019.
                                                       4

                                                       5
                                                           IT IS SO ORDERED.
                                                       6

                                                       7                                            UNITED STATES DISTRICT JUDGE
                                                                                                    Dated: March 11, 2019.
                                                       8                                            DATED March            , 2019.

                                                       9   Respectfully submitted by:

                                                      10   SNELL & WILMER L.L.P.

                                                      11   /s/ Tanya N. Lewis
                                                           Kelly H. Dove, Esq.
                                                      12   Tanya N. Lewis, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                           3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Telephone: (702) 784-5200
                         LAW OFFICES




                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                          702.784.5200




                                                      14
                               L.L.P.




                                                           (incorrectly sued as Wells Fargo Home Mortgage).
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                      -3-
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically filed the foregoing JOINT MOTION
                                                       3   TO EXTEND DEFENDANT WELLS FARGO BANK, N.A.’s TIME TO RESPOND TO
                                                       4   TRANSUNION’S MOTION TO DISMISS with the Clerk of Court for the U.S. District Court,
                                                       5   District of Nevada by using the Court’s CM/ECF system. Participants in the case who are
                                                       6   registered CM/ECF users will be served by the CM/ECF system
                                                       7   DATED this 1st day of March, 2019.
                                                       8
                                                                                                         /s/ Susan Ballif
                                                       9                                                An employee of SNELL & WILMER L.L.P.
                                                      10   4832-4905-8185

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -4-
